Citation Nr: 1028091	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder ("PTSD"). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability ("TDIU").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Louis, Missouri, which increased the disability evaluation 
for the Veteran's PTSD from 30 percent to 50 percent, effective 
January 30, 2002.  

In this regard, the Board notes that the May 2006 rating decision 
was not a readjudication of the Veteran's claim, but rather, 
merely implemented the Board's April 2006 decision.  Board 
decisions are final, and are only appealable to the United States 
Court of Appeals for Veterans Claims ("Court").  38 U.S.C.A. § 
7252 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100(b) (2009).  In 
this case, although it appears that the Veteran was notified, by 
means of a May 2007 Statement of the Case ("SOC"), that he had 
120 days from the date of notification of the Board decision in 
which to file an appeal of his claim to the Court, the RO 
erroneously  advised him, by means of a May 2005 letter, that he 
had one (1) year in which to file a Notice of Disagreement 
("NOD") with the rating decision.

In August 2006, the Veteran filed an NOD with the May 2006 rating 
decision, and requested an increase in his PTSD disability 
rating.  Accordingly, as the Veteran was provided with inaccurate 
information, the Board has construed his NOD as a claim for an 
increased disability rating, has construed the May 2007 Statement 
of the Case ("SOC") as the decision on appeal before the Board, 
and has construed the VA Form 9 as an NOD.  The Veteran's 
February 2008 VA Form 21-438 has been accepted in lieu of a VA 
Form 9 as a substantive appeal of the decision.
 
In February 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge in Washington, DC.  A transcript 
of that proceeding has been associated with the claims file.

The record reflects that, following certification of this appeal, 
new evidence was submitted directly to the Board that was not 
previously considered by the RO.  However, the Veteran has waived 
initial review of that evidence by the RO.  As such, the Board 
may proceed to consider this evidence in the first instance. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.

The issues of entitlement to service connection for 
hearing loss, diabetes mellitus and arthritis of the jaw 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction 
("AOJ").  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  For the period August 28, 2005 to November 21, 2006, the 
Veteran's PTSD was manifested by mild depression, sleep 
difficulties, mild memory impairment and occupational and social 
impairment with reduced reliability and productivity. 

2.  For the period November 22, 2006 forward, the Veteran's PTSD 
has been manifested by depressed mood; anxiety; nightmares; daily 
flashbacks and intrusive memories; panic attacks at least once 
per week; avoidance behavior; impairment of short and long-term 
memory; feelings of detachment or estrangement from others; 
disturbances of motivation and mood; chronic sleep disturbances; 
irritability and/or angry outbursts; difficulty with 
concentration; hypervigilance; exaggerated startle response; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD were not met for the period August 28, 2005 to 
November 21, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  Resolving all doubt in favor of the Veteran, the evidence of 
record establishes that the criteria for an evaluation of 70 
percent disabling, and no more, for PTSD are met from November 
22, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's PTSD has 
already been established, and the current appeal arose from a 
claim for an increased rating.  In April 2007, the RO sent the 
Veteran a letter, which indicated that he should provide evidence 
showing that his disability had increased in severity.  This 
letter advised him of what VA would do to assist him in obtaining 
evidence, including the specific types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The letter also informed the Veteran of how VA 
assigns the effective date and disability rating elements of a 
claim.  See Dingess, supra.   

      b.) Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, post-service VA and private 
treatment records and VA PTSD evaluation reports dated May 2007 
and April 2008.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that have 
not already been obtained and associated with the record.

With regard to the VA examinations, the examination reports shows 
that the VA examiners reviewed the complete claims folder, 
including the Veteran's service and post-service treatment 
records, elicited from the Veteran his history of PTSD 
symptomatology, performed a comprehensive mental status 
evaluation and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes that 
the examination reports are adequate upon which to base a 
decision in this case.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Factual Analysis

The Veteran was initially service connected for PTSD in a 
September 2002 rating decision, with an initial disability 
evaluation of 30 percent, effective April 8, 2002.  In an October 
2002 rating decision, the RO assigned an earlier effective date 
of January 30, 2002.  In an April 2006 decision, the Board 
granted the Veteran's claim of entitlement to a higher initial 
disability rating, and assigned a 50 percent rating, effective 
January 30, 2002.  He now contends that the symptoms of his 
disorder have significantly worsened and are greater than the 
current 50 percent rating contemplates. 
 
As an initial matter, the Board notes that the claims folder 
contains a voluminous number of detailed treatment records 
pertaining to the Veteran's PTSD.  Accordingly, only the most 
relevant treatment reports will be discussed.  

Review of the claims folder reveals that, on July 19, 2006, the 
Veteran was seriously injured in a workplace explosion that 
resulted in severe second and third degree chemical burns to 
between 24 and 45 percent of his body.  He was air-lifted to 
Kansas University Medical Center ("KUMC"), where he underwent 
several skin grafting procedures, and was placed in a drug-
induced coma for three weeks.  Other diagnoses included sepsis, 
pulmonary edema, pneumonia, respiratory failure, and acute renal 
failure.  Immediately thereafter, he underwent several weeks of 
physical rehabilitation.  

On August 29, 2006, the Veteran began inpatient psychotherapy 
sessions at KUMC with Dr. Monica Kurylo.  Dr. Kurylo noted that 
his service-connected PTSD stemmed from a similar 1969 incident 
in Vietnam, where he had been injured in an explosion.  Although, 
due to his extensive injuries, he was unable to speak very well 
during the session, the Veteran reported that, although he had 
been prescribed the antidepressant medication, Paxil, for his 
PTSD symptoms, he had not used it at all for approximately one 
month prior to the accident.  During the evaluation, he reported 
experiencing what appeared to be dissociated episodes, in which 
he was "dreaming" that he was somewhere else, sometimes 
pleasant, and sometimes unpleasant.  His short-term memory 
appeared impaired, and he reported having problems sleeping.  Dr. 
Kurylo noted that he appeared somewhat reluctant to discuss 
issues involving his accident, and his wife, who was present at 
the session, indicated that he had also been reluctant to discuss 
his Vietnam experiences.  

In October 2006, the Veteran began outpatient therapy with Dr. 
Kurylo, who diagnosed him with depression and PTSD.  During the 
first few sessions, he reported that he was embarrassed over his 
burns and felt that his most significant issue was his concern 
over his physical appearance.  He also expressed concern over not 
yet being able to eat solid foods.  During an October 31 session, 
although the Veteran's wife reported that, the prior weekend, he 
had become very upset, easily irritated, depressed and described 
symptoms that resembled panic, these symptoms appeared related 
primarily to his observing neighbors participate in activities, 
such as yard work, that he could not do.  The Veteran also noted 
that he continued to have some difficulty adjusting to his 
physical appearance, and was beginning to experience symptoms 
that were different from his previous PTSD symptomatology, such 
as become very upset when driving by the jobsite where his 
accident had occurred.

During a November 22, 2006 session with Dr. Kurylo, he reported 
that he was beginning to experience an increase in the severity 
of PTSD symptomatology, including daily panic attacks, anxiety, 
flashbacks, chronic sleep impairment and depression.  Dr. Kurylo 
specifically noted that his depression, resulting from the trauma 
and physical injuries from his accident, affected and exacerbated 
his previous PTSD symptomatology related to his Vietnam 
experiences.  She assigned a GAF score of 50, generally 
indicative of serious symptoms, and noted that his highest GAF 
scores during the year prior to the accident had been between 80-
90, suggesting absent or minimal symptoms, good functioning in 
all areas, etc.  

The record reflects that, in 2007, the Veteran continued 
participating in weekly outpatient treatment with Dr. Kurylo.  By 
April 2007, in addition to continuing daily panic attacks, 
depression and chronic sleep disturbance, he was also 
experiencing nightmares, exaggerated startle response, pain 
related to his injuries and appearance, and difficulties 
adjusting to the lifestyle changes resulting from his significant 
burn injuries.  Dr. Kurylo found that, as a result of his PTSD 
symptomatology, as well as his physical injuries, he was unable 
to return to work.  He was diagnosed with PTSD, and major 
depressive disorder, moderate.  His assigned GAF score was 45-50, 
indicating serious symptoms.

In May 2007, the Veteran was afforded a VA PTSD examination.  He 
told the examiner that, in addition to Paxil, he was now taking 
the antidepressant drug, Celexa, and Temazepam, a sleep aid and 
anti-anxiety medication, and that he was continuing weekly 
psychotherapy sessions with Dr. Kurylo.  He said that, since the 
explosion, he had experienced nightmares and flashbacks of fellow 
soldiers burned and injured by rockets in Vietnam, chronic 
insomnia, a significant increase in irritability and anxiety, and 
increased anger and aggressive behavior with family members as 
well as strangers.  He specifically noted that he had recently 
been escorted out of the VFW after getting into a heated argument 
with a stranger over paying for a drink.  In addition, he 
reported unprovoked crying spells and panic attacks characterized 
by shortness of breath and feeling the need to flee.  The 
Veteran's wife, who also attended the examination, said that, 
since the explosion, he had become more demanding and short-
tempered, had problems with concentration and following 
directions, had an exaggerated startle response, avoided certain 
places and things that reminded him of his wartime experiences 
and was hypervigilent, especially around crowds, where he always 
had to have an exit in sight.  The Veteran added that he no 
longer had any desire to participate in activities that he had 
previously enjoyed, and was very self-conscious about the 
disfigurement caused by his burn injuries.  He added that he had 
still not returned to his job at the army ammunitions plant, 
where he had worked for 23 years.  During the mental status 
evaluation, he was found to be alert, fully-oriented and 
cooperative, with normal and clear speech, and goal-directed 
thought content devoid of audio or visual hallucinations, or 
suicidal or homicidal ideations.  No inappropriate behavior was 
noted.  He displayed an "ok" maintenance of personal hygiene 
and other basic activities of daily living, but evidenced some 
memory impairment, as shown by his forgetting appointment times 
and locations of places where he had agreed to meet his wife.  He 
also reported having a sense of a foreshortened life span.  The 
examiner diagnosed the Veteran with PTSD (displayed by anxiety, 
irritability, nightmares, flashbacks, chronic insomnia, and 
problems relating to others) and assigned a GAF score of 45, 
generally indicative of serious symptoms.  

Following his VA examination, the Veteran continued weekly 
therapy sessions with Dr. Kurylo.  During a December 2007 
session, he discussed increased feelings of depression since the 
explosion, and said that his mood was interfering with his social 
life and occupational functioning, as well as his ability to 
perform certain duties around the house.  He continued to report 
trouble sleeping, significant loss of energy and fatigue, and 
withdrawal from others.  He said that, at times, he felt that his 
family would be better off without him.  Although he said that he 
was not suicidal, and did not frequently think of death, he did 
report continuing to experience panic attacks and flashbacks 
during the day, which created significant anxiety.  He was 
diagnosed with PTSD and major depressive disorder, single 
episode, current episode moderate.  His assigned GAF score was 
40, generally indicative of some impairment in reality testing or 
communication or major impairment in several areas.  

In April 2008, the Veteran was afforded a second VA PTSD 
examination, at which time he reported that he was continuing to 
experience problems with flashbacks and intrusive memories of 
traumatic experiences, including his 2006 work explosion and 
injuries he sustained from an explosion in Vietnam.  He 
specifically noted that a traumatic memory of one of these 
incidents triggered traumatic memories of the other.  He also 
reported that he was still unable to return to work, and had been 
terminated in September 2007.  During the mental status 
evaluation, he was found to be alert, fully-oriented, 
cooperative, and maintained good eye contact.  His personal 
hygiene and maintenance were described as "ok."  His speech was 
normal and clear, and his thoughts were goal-directed.  He was 
found to be negative for hallucinations and delusions, as well as 
suicidal or homicidal ideations.  His mood was euthymic and his 
affect was appropriate.  He displayed some hypervigilance, 
however, in that he asked that the office door be left open 
during the evaluation, and wanted to sit near a window.  While he 
displayed no inappropriate behavior, he did evidence mild memory 
impairment, anxiety and depression.  He told the examiner that, 
while he still experienced daily panic attacks, they had lessened 
in intensity since he started taking medication.  He also 
reported experiencing multiple nighttime awakenings, which 
resulted in daytime tiredness, irritability and difficulty 
concentrating.  

Based on these findings, the VA examiner concluded that the 
Veteran's PTSD symptomatology had substantially increased since 
his last evaluation.  She noted that he was experiencing daily 
depression and anxiety, as well as daily panic attacks.  He also 
experienced daily trauma-related nightmares and intrusive 
memories and flashbacks that incorporated elements of both his 
traumatic Vietnam experiences and the 2006 work explosion.  He 
was withdrawn from social interaction, had disturbed sleep, and 
was tired, irritable and had problems concentrating.  She further 
noted that his private treatment records focused on his 
rehabilitation from his work-related injuries, while recent VA 
treatment records also incorporated combat-related concerns.  She 
observed that, in the years since his work accident, he expressed 
a depressed mood daily.  She further noted, however, that while a 
portion of his depressed mood may have been related to the 2006 
explosion, it was not related solely to that.  Rather, she found 
that he also experienced significant depression due to intrusive 
memories and flashbacks of his traumatic Vietnam experiences 
(e.g., explosion injury, witnessing dead and wounded soldiers, 
etc.).  She found his traumatic experiences to be "all tied 
together at this point," and noted that he was not experiencing 
intrusive memories, flashbacks or nightmares that did not include 
both traumatic experiences.  

The examiner therefore concluded that it was not possible to 
delineate the depression or PTSD symptoms that were directly 
related to the 2006 explosion from the symptoms resulting from 
the Veteran's traumatic Vietnam experiences without resorting to 
mere speculation.  She noted, however, that his symptoms were 
consistent with a "complex" PTSD that was related to his 
experience with multiple traumas that all worked together to 
compound and exacerbate his original PTSD symptoms.  Finally, she 
noted that his current PTSD symptomatology included nightmares, 
daily intrusive memories that involved both the 2006 and Vietnam 
traumas, daily flashbacks involving both traumatic events, 
intense psychological distress and physiological reactivity at 
exposure to cues, avoidance behavior, inability to recall or 
amnesia for certain aspects of the trauma, feelings of detachment 
or estrangement from others, restricted range of affect, sleep 
disturbances, irritability or outbursts of anger, difficulty with 
concentration, hypervigilance and exaggerated startle response.  
She assigned a GAF score of 45, indicative of serious symptoms.
  
The claims folder indicates that, following the April 2008 VA 
examination, the Veteran continued weekly outpatient 
psychotherapy sessions with Dr. Kurylo.  These treatment records 
reveal that, between May 2008 and March 2010, he continued to 
report experiencing most of the symptoms that were noted during 
the April 2007 VA examination.  These records further show that, 
during this time, his assigned GAF scores fluctuated between 40-
45, increased briefly to 50 for several weeks, then dipped as low 
as 35 before returning to 40-45.  During his February 2010 
hearing before the Board, he reported that he was now 
occasionally experiencing hallucinations concerning both his 
Vietnam and work accident traumas.  

IV.  Conclusion

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  A veteran is 
entitled to the benefit of the doubt when there is an approximate 
balance of positive and negative evidence.  38 C.F.R. § 3.102 
(2009); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Court has stated that "[i]t is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In reviewing the evidence of record, the Board has observed that, 
during the most recent VA examination, the examiner found that, 
while the Veteran continued to experience PTSD symptomatology 
related to the trauma from his Vietnam experiences, these 
memories triggered memories of the traumatic experiences from his 
2006 work explosion, and vice versa.  She therefore concluded 
that the Veteran's traumatic experiences were "all tied 
together," and that it was impossible to delineate the PTSD 
symptomatology that was directly related to the 2006 explosion 
from that related to his traumatic Vietnam experiences without 
resorting to mere speculation.  

In this respect, the Board is mindful that it is difficult to 
separate mental health symptoms and attribute them to one 
disorder or another.  Unless the medical evidence separates the 
effects of one disorder from another, the Board must consider all 
symptoms in assigning a rating.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from a 
non-service-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in the 
Veteran's favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

In this case, the Veteran was service connected for PTSD as a 
result of his traumatic Vietnam experiences, including having 
sustained injuries from an explosion.  The Board notes that, 
while all of his examiners and practioners generally found that 
he displayed similar PTSD symptoms, none of these healthcare 
professionals were able to separate which symptoms were the 
result of service, and which were specifically the result of the 
severe injuries he sustained in the July 2006 work accident.  As 
such, because it does not appear possible to completely 
differentiate which symptoms and manifestations of his PTSD are 
attributable to service and which are attributable to his work 
injuries, the Board will afford the Veteran the benefit of the 
doubt and presume that all of his symptoms are attributable to 
his service-connected PTSD. 
 
Accordingly, based on a review of the evidence, the Board finds 
that, for the period August 28, 2005 (one year prior to the 
receipt of his application for an increased rating) to November 
21, 2006, the criteria for a disability rating in excess of 50 
percent disabling for the Veteran's PTSD were not met.  In this 
regard, the Board notes that the Veteran's physician, Dr. Kurylo, 
indicated that, for the one-year period prior to the July 2006 
accident, the Veteran's assigned GAF scores ranged between 80-90, 
indicative of absent or minimal symptoms, good functioning in all 
areas, etc.  Following the accident, the Veteran's PTSD symptoms 
through November 21, 2006 appeared to be mild and/or related 
primarily to the mental and physical effects of his burn 
injuries.  During this time, his PTSD was manifested by mild 
depression, sleep difficulties, mild memory impairment and 
occupational and social impairment with reduced reliability and 
productivity.  

The Board finds, however, that for the period November 22, 2006 
forward, the symptoms of the Veteran's PTSD more closely 
approximate the criteria of a 70 percent disability rating, and 
no more.  For the period July 19, 2006 forward, the Veteran's 
PTSD has been manifested by depressed mood; anxiety; nightmares; 
daily flashbacks and intrusive memories; panic attacks at least 
once per week; avoidance behavior; impairment of short and long-
term memory; feelings of detachment or estrangement from others; 
disturbances of motivation and mood; chronic sleep disturbances; 
irritability and/or angry outbursts; difficulty with 
concentration; hypervigilance; exaggerated startle response; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Moreover, although his assigned GAF scores 
during the period following the July 2006 explosion fluctuated 
slightly, they have consistently remained between 35-50, denoting 
symptoms ranging from serious (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job), to some impairment in reality 
testing or communication, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  For these reasons, the Board finds that the 
Veteran's symptoms more closely approximate a disability rating 
of 70 percent for the period July 19, 2006 forward.  

In reaching this conclusion, the Board acknowledges that not all 
relevant PTSD symptomatology is addressed by all treatment 
records and evaluations.  Rather, in determining that the 
criteria for a 70 percent rating have been met for the period 
noted above, the Board has taken particular notice of the fact 
that the use of the 
phrase "such symptoms as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  The Board is not required to 
find the presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  Instead, this 
phrase, followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms 
contemplated for each rating, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
occupational and social life.  Id.  
 
The Board further finds, however, that the criteria for a higher 
disability rating of 100 percent have not been met for any time 
during the course of this appeal.  The Veteran has not been shown 
to have total occupational and social impairment as a result of 
his PTSD.  Although, during his February 2010 Board hearing, the 
Veteran claimed to have experienced hallucinations from both his 
Vietnam experiences and his 2006 work accident, there is no 
evidence in any of his VA examinations, or private psychiatric or 
psychological counseling that he ever reported experiencing audio 
or visual hallucinations.  Moreover, as noted above, he did not 
display such symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
In summary, for the reasons and bases set forth above, the Board 
finds that, for the period August 28, 2005 through November 21, 
2006, the criteria for an evaluation in excess of 50 percent 
disabling for PTSD were not met.  However, for the period 
November 22, 2006 forward,  a disability evaluation of 70 
percent, but no more, is warranted for service-connected PTSD.  
See Francisco, supra; Hart, supra.  The "benefit-of-the-doubt" 
rule, used in granting the increased rating, is not for 
application prior to this date, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  To this extent only, the Veteran's appeal is granted.

In closing, the Board has also considered the potential 
application of 38 C.F.R. § 3.321(b)(1) for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the 
VA Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009);  Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's condition with the established 
rating criteria shows that the rating criteria adequately 
describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors, such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  Other than his hospitalization 
following his work-related physical injuries, the Veteran has 
never been hospitalized for PTSD during the course of this 
appeal.  

Finally, in this case, the Veteran's private physician, Dr. 
Kurylo, has reported that he has been unable to work since the 
injuries suffered in his July 2006 work accident.  As will be 
discussed in greater detail below, this raises the issue of TDIU, 
which will be addressed in the REMAND portion of the decision.  
For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 50 percent disabling for PTSD prior to 
November 22, 2006, is denied.

An evaluation of 70 percent disabling for PTSD, and no more, is 
granted for the period from November 22, 2006, subject to the 
laws and regulations governing the payment of monetary awards.


REMAND

The Veteran reports that he has been unable to work since his 
July 2006 work-related injury due to increased PTSD 
symptomatology.  He has therefore raised the issue of a total 
disability rating for compensation based on individual 
unemployability ("TDIU").  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a 
medical disability and additionally submits evidence of 
unemployability, VA must consider a total rating for compensation 
based upon individual unemployability).  The Court recently held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially-gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the record indicates that the 
Veteran is currently unemployed.  While the appellant has been 
afforded two VA examinations pursuant to his claim of an 
increased disability rating for PTSD, an opinion as to his 
unemployability and the effect of his service-connected 
disabilities on his employability was not rendered.  The Board 
therefore finds that the appellant should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially-gainful employment as a result 
of his service-connected PTSD and/or other service-connected 
disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
evidence and to request a hearing on the 
claim for TDIU.

2.  Copies of updated treatment records, VA 
and non-VA, should be obtained and added to 
the claims folder.

3.  The RO/AMC should then schedule the 
Veteran for an appropriate VA examination to 
determine the effect of all of his service-
connected disabilities on his employability.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant is unable to secure or maintain 
substantially-gainful employment solely as a 
result of his service connected disabilities.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

4.  Thereafter, if upon completion of the 
above action the claim is denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


